Citation Nr: 0902437	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an additional allowance for a dependent 
child.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issues of entitlement to initial increased ratings for 
diabetes mellitus and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has a child born in December 1981.

2.  In December 2003, the veteran was informed that in order 
to receive additional benefits he should submit VA Form 21-
674, "Request For Approval Of School Attendance," within 
one year to verify that his child was attending school.  

2.  The VA Form 21-674 submitted by the veteran was date-
stamped as having been received at the RO on February 13, 
2006, when his child was 24 years old.


CONCLUSION OF LAW

The criteria for payment of disability compensation for a 
dependent as a result of school attendance have not been met.  
38 U.S.C.A. §§ 101(4), 1115, 5110 (West 2002); 38 C.F.R. §§ 
3.57, 3.401, 3.503, 3.667 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

However, in a February 2007 supplemental statement of the 
case, the RO informed the veteran of the provisions of 38 
C.F.R. §§ 3.57 and 3.667 which identify the criteria for 
receiving an additional allowance for a dependent child.

The veteran has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
veteran is not prejudiced by a decision at this time.  

Discussion

A veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  The additional allowance is payable from the 
effective date of the rating if proof of dependency is 
received within one year from the date of notification of 
such rating action.  38 U.S.C.A. § 5110(f).  The allowance is 
generally discontinued when a child turns 18, or when the 
child turns 23 if he is enrolled in school.  38 C.F.R. § 
3.503.   

In the present case, the veteran's dependent was born in 
December 1981.  In December 2003, the veteran was notified 
that he had been assigned a combined disability rating of 30 
percent, effective September 12, 2002, and that he was 
entitled to an additional allowance for each of his 
dependents.  The notice letter informed him that he was at 
that time receiving an additional allowance for his spouse 
only.  He was requested to send the RO a VA Form 21-674, 
"Request For Approval Of School Attendance," within a year 
of the date of the notice letter, in order to verify that his 
child was attending school and receive an additional 
allowance.  The veteran did not return the form within one 
year.

In January 2006, the RO received a statement from the veteran 
requesting dependent benefits on behalf of his son.  He 
stated that he had listed his son's name on his application 
for benefits.  In February 2006, the RO informed the veteran 
that his son was no longer eligible for benefits because he 
was 24 years old.  In response, the veteran submitted a copy 
of VA Form 21-674 dated December 18, 2003.  He contends that 
he sent the form to the RO within the prescribed time but it 
was "misfiled" or "disposed of in some manner" by VA.

Although the veteran submitted a VA Form 21-674 that is dated 
in December 2003, that form bears an official date stamp 
showing it was received at the RO on February 13, 2006.  
There is no evidence that such a form was received by the RO 
before that time in the claims folder.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1 (1926). Therefore, it must be presumed that 
VA properly discharged its official duties by properly 
handling all forms submitted by the veteran.  The presumption 
of regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  However, a 
VA Form 21-674 dated in December 2003 which does not have a 
date stamp showing its receipt at a VA office does not 
constitute the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  

Based upon the evidence of record, the Board finds VA first 
received a claim for additional dependency benefits for the 
veteran's son on February 13, 2006, more than year from the 
date of notification of the 30 percent rating, at which time 
his son was no longer eligible for benefits.  The veteran's 
application for an additional allowance for his son was not 
timely filed.  Accordingly, the allowance is denied.  



ORDER

Entitlement to an additional allowance for a dependent child 
is denied.


REMAND

In September 2003, the veteran filed a claim for service 
connection for, inter alia, diabetes mellitus and 
hypertension.  In a December 2003 rating decision, service-
connection was granted for these conditions, and initial 
ratings of 20 percent and 10 percent, respectively, were 
assigned.  In December 2003, the veteran submitted a notice 
of disagreement with these disability ratings, and in October 
2004 he contacted the RO to request a statement of the case 
so that he might pursue an appeal.  The veteran has not yet 
been provided a statement of the case with respect to these 
issues.  A remand is therefore required for the issuance of a 
statement of the case on the issues of increased ratings for 
diabetes and hypertension.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

Issue a statement of the case to the 
appellant and his representative on the 
issues of entitlement to initial 
disability ratings in excess of 20 
percent for service-connected diabetes 
mellitus and in excess of 10 percent for 
hypertension.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


